SHAW, Justice
(concurring in part and concurring in the result).
I agree with the holding of the main opinion that Ala.Code 1975, § 40-10-122, in combination with Ala.Code 1975, § 12-13-1, grants the probate court the exclusive jurisdiction to issue a redemption certificate in cases of “statutory” or “administrative” redemption. Further, § 40-10-122 sets forth the procedure to determine the amount to be paid in a redemption case, and Foundation Bank has demonstrated a clear legal right to a writ a mandamus directing the circuit court to cease its attempts to make such a determination and to prevent the probate court from doing so.
The secondary issue presented in the petition — whether one must, before the redemption, pay amounts due under § 40-10-122(b)-(c) (or resolve any disputes as to such amounts) — is pretermitted by the decision regarding jurisdiction in the main opinion. Additionally, the circuit court made no decision on that issue that this *9Court must order set aside, and there is no indication that the probate court will not properly dispose of this issue. Thus, any discussion of that issue is, in my view, dicta.